Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 1 of 12 PageID #: 2957




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  HNA SWEDEN HOSPITALITY                           )
  MANAGEMENT AB,                                   )
  HNA HOTEL GROUP (HONG KONG) CO.,                 )
  LTD.,                                            )
                                                   )
                            Plaintiffs,            )
                                                   )
                       v.                          )    No. 1:19-cv-02452-JRS-MPB
                                                   )
  EQUITIES FIRST HOLDINGS, LLC,                    )
                                                   )
                            Defendant.             )

         Order on Motion for Judgment on the Pleadings (ECF No. 121)

     Plaintiffs HNA Sweden Hospitality Management AB and HNA Hotel Group (Hong

  Kong) Co., Ltd. (collectively, "HNA") sued Defendant Equities First Holdings, LLC

  ("EFH") for breach of contract.         EFH counterclaimed for breach of the implied

  covenant of good faith and fair dealing. HNA moves for judgment on the pleadings.

  (See ECF No. 121.)

                                    I.       Background

     In the fall of 2017, EFH and HNA entered into the Pledge Agreement, which

  became effective on October 12, 2017. (Am. Compl. ¶ 8, ECF No. 95.) Under that

  agreement, EFH would loan funds to HNA, and HNA would in turn pledge stock in

  Radisson Hospitality AB as security. (Id. ¶ 7.) The amount of stock and the amount

  of the loan were set initially by the contract and then by subsequent loan agreements.

  (Id. ¶¶ 14, 15.) From October 23, 2017, to March 26, 2018, HNA transferred Radisson

  stock to EFH, and HNA received a loan from EFH, twelve times. (Id. ¶¶ 14, 16.) The

                                               1
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 2 of 12 PageID #: 2958




  aggregate loan principal amount over that time period was $67,039,347. (Id. ¶ 17.)

  Following the March 26, 2018 transaction, HNA had pledged a total of 31,665,366

  shares of Radisson stock as collateral. (Id.)

     The contract was to last three years and up to five years under certain

  circumstances. (Id. ¶ 22.) But the Pledge Agreement contains the following term in

  Section 14.2:

     14.2 Acceleration of Maturity Due to Change in Collateral. "Change
     in Collateral" shall mean and have occurred if substantially all of the stock or
     securities of the company which issued the Pledged Collateral is acquired in a
     cash or stock and cash transaction and the stock or security representing the
     Pledged Collateral ceases to be listed or traded on a national or international
     securities exchange or the OTC Bulletin Board Services, the National
     Quotation Bureau, Incorporated or a comparable service.

  (Pledge Agreement § 14.2, ECF No. 95-2.) Section 14.2 goes on to establish early-

  termination procedures, how much HNA owes to EFH if a "Change in Collateral"

  event occurs, and how much EFH owes to HNA if a "Change in Collateral" event

  occurs. (Id.)

     Before it entered into the Pledge Agreement, HNA held almost 70 percent of the

  outstanding shares in Radisson. (Counterclaim ¶ 41, ECF No. 103.) After taking

  twelve loans from EFH, HNA held about 51 percent of the Radisson shares, having

  pledged 18.5 percent to EFH as collateral under the Pledge Agreement. (Id.) On

  August 9, 2018, HNA agreed to sell the 51 percent stake in Radisson it still held to

  an international consortium led by Jin Jiang International Holdings Co., Ltd. ("Jin

  Jiang"). (Id.) On February 5, 2019, an acquisition vehicle called Aplite Holdings, AB

  announced that the Jin Jiang-led consortium had amassed 164,143,028 shares of



                                             2
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 3 of 12 PageID #: 2959




  Radisson stock—94.12 percent of the shares and votes. (Am. Comp. ¶ 34, ECF No.

  95.) The consortium indicated it would privatize Radisson. (Counterclaim ¶ 53, ECF

  No. 103.) The Radisson stock's last day of trading on Stockholm Nasdaq was March

  22, 2019. (Id. ¶ 36.) Thereafter, the Radisson stock was delisted. (Id. ¶ 37.)

     On May 13, 2019, HNA claimed that a "Change in Collateral" event had occurred

  on March 22, 2019, and it demanded $70,137,143.51 from EFH pursuant to Section

  14.2 of the Pledge Agreement. (Id. ¶¶ 42, 44.) EFH never remitted that or any other

  sum to HNA. (Id. ¶ 43.) Rather, EFH contested whether a "Change in Collateral"

  event had happened and notified HNA that it believed HNA was in default of the

  agreement, obviating any need for EFH to further perform. (Id. ¶ 54; Counterclaim

  ¶ 56, ECF No. 103.)

     On June 17, 2019, HNA filed suit against EFH for breach of contract. EFH

  counterclaimed for breach of the implied covenant of good faith and fair dealing. HNA

  now moves for judgment on the pleadings. (See ECF No. 121.)

     Additional allegations will be discussed below as necessary.

                              II.    Standard of Review

     "After the pleadings are closed—but early enough not to delay trial—a party may

  move for judgment on the pleadings."      Fed. R. Civ. P. 12(c).   Judgment on the

  pleadings is appropriate only if there are no disputed issues of material fact and the

  moving party is entitled to judgment as a matter of law. See Unite Here Local 1 v.

  Hyatt Corp., 862 F.3d 588, 595 (7th Cir. 2017). "The only difference between a motion

  for judgment on the pleadings and a motion to dismiss is timing; the standard is the



                                            3
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 4 of 12 PageID #: 2960




  same." Federated Mut. Ins. Co. v. Coyle Mech. Supply Inc., 983 F.3d 307, 313 (7th

  Cir. 2020). Thus, to survive a motion for judgment on the pleadings, the nonmovant's

  claim as pleaded must be facially plausible. See Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In assessing the motion,

  the Court is "confined to the matters presented in the pleadings" and "must consider

  those pleadings in the light most favorable to" the nonmovant. Unite Here, 862 F.3d

  at 595.

                                     III.   Discussion

     The Court has jurisdiction under 28 U.S.C. § 1332. (See ECF No. 153.) When a

  federal court exercises diversity jurisdiction, the choice-of-law rules of the forum state

  apply. See Native Am. Arts, Inc. v. Hartford Cas. Ins. Co., 435 F.3d 729, 731 (7th Cir.

  2006). Indiana law clearly favors contractual choice-of-law provisions and presumes

  they are valid. See Dexter Axle Co. v. Baan USA, Inc., 833 N.E.2d 43, 49 (Ind. App.

  2005). Accordingly, with the parties in agreement, the Court will apply New York

  law pursuant to the choice-of-law provision in the Pledge Agreement.              (Pledge

  Agreement § 14.3, ECF No. 95-2.)

     A. Breach of Contract

     Under New York law, the elements of a breach-of-contract claim are "the existence

  of a contract, the plaintiff's performance thereunder, the defendant's breach thereof,

  and resulting damages." Markov v. Katt, 109 N.Y.S.3d 295, 296 (N.Y. App. Div. 2019).

  No one disputes the existence of a contract. However, the briefs battle over whether

  HNA has performed under the Pledge Agreement. Namely, EFH contends that HNA



                                              4
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 5 of 12 PageID #: 2961




  breached its obligation of good faith and fair dealing by conspiring with the Chinese

  government and Jin Jiang to sell HNA's Radisson shares to Jin Jiang at an inflated

  price and to EFH's detriment.

     New York law reads into every contract an implied covenant of good faith and fair

  dealing, "pursuant to which neither party to a contract shall do anything which has

  the effect of destroying or injuring the right of the other party to receive the fruits of

  the contract . . . ." M/A-COM Sec. Corp. v. Galesi, 904 F.2d 134, 136 (2d Cir. 1990).

  Courts should enforce the implied covenant "where an implied promise was so

  interwoven in the whole writing of a contract as to be necessary for effectuation of the

  purposes of the contract." Id. (cleaned up).

     It is important to understand what the implied covenant cannot do. It cannot be

  used to create duties that would be "inconsistent with other terms of the contractual

  relationship." Dalton v. Educ. Testing Serv., 663 N.E.2d 289, 291–92 (N.Y. 1995)

  (citing Murphy v. Am. Home Prod. Corp., 448 N.E.2d 86, 91 (N.Y. 1983)). Nor can the

  implied covenant "extend so far as to undermine a party's 'general right to act on its

  own interests in a way that may incidentally lessen' the other party's anticipated

  fruits from the contract." Galesi, 904 F.2d at 136 (citation omitted). Where an alleged

  breach of the implied covenant is grounded in the defendant's exercise of a right

  expressly contemplated in the contract, the allegations must "support a claim that

  [the defendant] exercised a right malevolently, for its own gain as part of a purposeful

  scheme designed to deprive [the plaintiff] of the benefits of the" bargain. Richbell




                                              5
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 6 of 12 PageID #: 2962




  Info. Servs., Inc. v. Jupiter Partners, L.P., 765 N.Y.S.2d 575, 587 (N.Y. App. Div.

  2003).

     The following facts are alleged in support of the counterclaim. First, by 2017,

  HNA was overleveraged after borrowing billions of dollars from Chinese state-owned

  banks and engaging in a "global acquisition spree." (Counterclaim ¶¶ 16, 17, ECF

  No. 103; ECF No. 103 at 13.) Chinese state-owned banks and Chinese regulators

  began pressuring HNA to decrease its debt and increase its liquidity. (Counterclaim

  ¶ 18, ECF No. 103.) In or around June 2017, HNA sought to enter a financing

  transaction with EFH using various shares in the hotel industry as collateral. (Id. ¶

  19.) Though the 2017 transaction fell through, HNA learned that EFH's business

  model revolved around the ability to trade the shares pledged as collateral during the

  term of the loan. (Id. ¶ 24.) "[A]s early as June 2018," the Chinese government began

  pressuring HNA specifically to divest itself of its position in Radisson. (Id. ¶ 40.) And

  that pressure led to HNA's sale of 51 percent of the Radisson shares to Jin Jiang at

  35 Swedish Krona per share.        (Id. ¶ 41.)   Thereafter, the Chinese government

  "coordinated" a tender offer for the remaining outstanding shares in the market and,

  in collaboration with Jin Jiang and HNA, drove up the Radisson share price to an

  "inflated level" of 40 Swedish Krona per share. (Id. ¶ 50.) EFH—having sold the

  pledged 18.5 percent of the Radisson shares sometime before the tender offer, (ECF

  No. 136 at 5–6; Am. Compl. ¶ 53, ECF No. 95)—was left in the tough position of

  needing to reimburse HNA for the value of the Radisson shares at the "inflated" price,




                                             6
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 7 of 12 PageID #: 2963




  if EFH were to treat the Radisson privatization as a bona fide change-in-collateral

  event under the contract.

     EFH acknowledges that it has been somewhat vague about the precise conduct it

  believes constituted a breach of the implied covenant. (See ECF No. 130 at 10 n.5

  (stating that it is "impossible to resolve (or even know) the exact facts" underlying its

  counterclaim at the pleading stage).) If EFH's theory is (1) that a heavily indebted

  HNA faced pressure from the Chinese government to deleverage, (2) that partway

  through the course of the Pledge Agreement, HNA decided to sell its Radisson

  position to increase liquidity, and (3) that EFH was incidentally harmed by the sale

  and its consequences, then there was no breach of the implied covenant of good faith

  and fair dealing. In this scenario, HNA would have maneuvered within its "general

  right to act on its own interests in a way that may incidentally lessen the other party's

  anticipated fruits from the contract." Galesi, 904 F.2d at 136. The parties clearly

  contemplated that HNA had a right to sell its Radisson stake—otherwise, the entire

  "Change in Collateral" portion of the Pledge Agreement would be nugatory. (See

  Pledge Agreement § 14.2, ECF No. 95-2 at 17.) And the Court is inclined to agree

  with HNA that sequential stock acquisitions—like the ones the Jin Jiang consortium

  orchestrated—can trigger the "Change in Collateral" event. To state a claim for

  breach of the implied covenant with respect to a counterparty's exercise of an

  expressly contemplated contractual right, EFH would need to allege that HNA

  exercised this right to sell its remaining Radisson shares "malevolently, for its own

  gain as part of a purposeful scheme designed to deprive [EFH] of the benefits of the"



                                             7
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 8 of 12 PageID #: 2964




  bargain. Richbell, 765 N.Y.S.2d at 587 (plaintiffs stated claim for breach of implied

  covenant of good faith and fair dealing where defendants allegedly exercised their

  contractual veto power in bad faith as part of a "secret agreement" solely for personal

  gain and to deprive the plaintiffs of the benefits of the joint venture).

      EFH does claim that "HNA conspired with the Chinese government and a state-

  owned entity, Jin Jiang, to bail out an overleveraged HNA at EFH's expense." (ECF

  No. 130 at 8.) This appears to fit the "purposeful scheme" scenario discussed in

  Richbell. And, although the theory perhaps could have been stated more clearly

  without resort to buzzwords like "conspiracy," it is at least minimally supported by

  the allegations and reasonable inferences arising from them.                 Given HNA's

  knowledge of EFH's business model, (Counterclaim ¶ 24, ECF No. 103), one could

  infer that HNA sold its Radisson holdings with the intent or knowledge that EFH

  would partially foot the bill for an eventual bailout-by-privatization. 1 EFH also

  alleges that HNA, Jin Jiang, and the Chinese government were not transacting at

  arms-length, (id. ¶¶ 18, 44, 50, 54), and several news articles tend to support that

  allegation, (see ECF No. 136-1 (HNA "effectively taken over" by Hainan provincial

  government in 2020); ECF No. 136-2 (Chinese government officials asked HNA to sell




  1 Other facts tend to cut against such a finding of malevolent purpose. For example, HNA
  apparently became aware that EFH no longer owned the pledged shares many months after
  HNA sold its 51 percent Radisson stake to the Jin Jiang-led consortium. (See Am. Compl.
  ¶ 53, ECF No. 95.) The Court cannot see how HNA could have schemed to make EFH
  partially pay for its bailout if HNA did not yet know whether EFH still held the pledged
  shares—had EFH retained the shares, the Chinese government and the consortium
  seemingly would have borne the entire cost of "inflating" the Radisson share price via the
  tender offer. Nevertheless, the Court is mindful that it must view the pleadings in the light
  most favorable to EFH at this stage. See Unite Here, 862 F.3d at 595.
                                               8
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 9 of 12 PageID #: 2965




  unspecified assets to lower debt)). According to EFH, HNA, Jin Jiang, and the

  Chinese government coordinated the Radisson sale, tender offer, and squeeze-out to

  "grossly inflate" the share price before privatization, culminating in a $70 million

  windfall to HNA under the Pledge Agreement's terms, at EFH's expense. (ECF No.

  103 at 14.) All this, EFH says, constituted a "purposeful scheme" by HNA to deprive

  EFH of the benefits of the contract. (Counterclaim ¶ 63, ECF No. 103.)

     HNA attacks these allegations as inadequate in part because many are brought

  "on information and belief." But the counterclaim is not for something like fraud,

  which would trigger a heightened pleading standard under Rule 9(b).                The

  counterclaim is for breach of the implied covenant, which is governed by the normal

  pleading standard of Rule 8(a). And, "under Rule 8(a), a party alleging matters

  peculiarly within another party's knowledge may plead those matters on 'information

  and belief.'" FirstMerit Bank, N.A. v. Ferrari, 71 F. Supp. 3d 751, 757 (N.D. Ill. 2014)

  (citation omitted). Since a purposeful and malevolent scheme to deprive EFH of the

  benefits of the bargain would be peculiarly within HNA's knowledge, the Court does

  not find EFH's "information and belief" allegations improper.

     EFH's theory may sound farfetched to HNA given what HNA knows. But, taking

  all allegations as true at this stage, the Court cannot say that EFH's theory is wholly

  implausible. Thus, EFH has said enough to state a claim for breach of the implied

  covenant of good faith and fair dealing. There remains a material factual dispute as

  to whether HNA has performed, so HNA is not entitled to judgment on the pleadings

  as to its breach-of-contract claim.



                                             9
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 10 of 12 PageID #: 2966




      B. Counterclaim

      The reasoning above also sustains EFH's counterclaim for breach of the implied

   covenant of good faith and fair dealing. However, the Court must address HNA's

   alternative argument that the counterclaim is barred by a release. Specifically, on

   April 2, 2019, EFH sent HNA twelve "notices" (one for the initial borrowing and

   eleven for the subsequent eleven tranches of collateral) containing the following

   language:

      As of April 2, 2019, the [Pledge] Agreement and all obligations of both parties
      have terminated and you have forfeited all remaining rights in the Pledged
      Collateral under the [Pledge] Agreement. And, as a result, EFH releases and
      discharges you as the Borrower from any claims under or in connection with
      the [Pledge] Agreement, and EFH has recourse only to the Pledged Collateral.

   (ECF No. 95-7; see also Am. Compl. ¶ 54, ECF No. 95.) HNA says these notices were

   a release of liability.

      "[A] general release is governed by principles of contract law." Gyabaah v. Rivlab

   Transp. Corp., 958 N.Y.S.2d 109, 110 (N.Y. App. Div. 2013). A contract is formed only

   if there is a mutual intent to be bound—that is, offer and acceptance. E.g., Keis

   Distribs. Inc. v. N. Distrib. Co., 641 N.Y.S.2d 417, 419 (N.Y. App. Div. 1996). "An

   offer is the manifestation of willingness to enter into a bargain, so made as to justify

   another person in understanding that his assent to that bargain is invited and will

   conclude it."    RESTATEMENT (SECOND)     OF   CONTRACTS § 24 (1981).     Likewise, an

   acceptance is a "manifestation of assent to the terms . . . made by the offeree . . . ."

   Id. § 50.




                                             10
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 11 of 12 PageID #: 2967




      Though the twelve "notices" are not phrased as questions, offers need not be

   phrased as questions if they otherwise manifest "willingness to enter into a bargain."

   Id. § 24. The letters are best understood as offers. (See ECF No. 95-7 (stating EFH's

   understanding that HNA forfeited any remaining rights under the Agreement and,

   "as a result," releasing HNA from claims related to the Agreement).) EFH was

   stating its belief that the delisting of the Radisson stock triggered events of default

   under the Pledge Agreement, terminating any further obligations of either party.

   (See ECF No. 95-7 at 3 ("This [notice] is only intended as an abbreviated explanatory

   summary of the salient contract terms and does not modify or supersede the

   Agreement in any way.").) There is no allegation that HNA accepted EFH's release

   offer. The fact that the parties are in court now is itself proof that HNA disagreed

   that all obligations under the contract had ended. Without an acceptance, no contract

   for release formed. It follows that no release bars EFH's counterclaim.

                                    IV.    Conclusion

      There is at least one continuing factual dispute as to whether HNA acted in a way

   that breached the implied covenant of good faith and fair dealing. Judgment on the

   pleadings is therefore inappropriate, and the motion, (ECF No. 121), is denied.

      SO ORDERED.

   Date: 5/12/2021




                                             11
Case 1:19-cv-02452-JRS-MPB Document 156 Filed 05/12/21 Page 12 of 12 PageID #: 2968




   Distribution:

   Robert Belden
   WILLIAMS & CONNOLLY, LLP
   rbelden@wc.com

   Jackie M. Bennett, Jr.
   TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
   jbennett@taftlaw.com

   Jayna Morse Cacioppo
   TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
   jcacioppo@taftlaw.com

   Thomas Cull
   WHITE & CASE LLP
   thomas.cull@whitecase.com

   Matthew Devine
   WHITE & CASE LLP
   matthew.devine@whitecase.com

   Andrew K. Gershenfeld
   WHITE & CASE LLP
   andrew.gershenfeld@whitecase.com

   Carolyn Pelling Gurland
   WHITE & CASE LLP
   carolyn.gurland@whitecase.com

   Simon Latcovich
   WILLIAMS & CONOLLY, LLP
   slatcovich@wc.com

   Barry S. Simon
   WILLIAMS & CONNOLLY, LLP
   bsimon@wc.com

   Richard A. Smikle
   ICE MILLER LLP (Indianapolis)
   richard.smikle@icemiller.com




                                        12
